Court of Appeals, State of Michigan

                                              ORDER
                                                                            William B. Murphy
People of MI v Christopher Andrew Tank                                        Presiding Judge

Docket No.    335366                                                        Kathleen Jansen

LC No.         15-006912-FC                                                 Brock A. Swartzle
                                                                             Judges


               The Court orders that the Apri l 19, 2018 opinion is hereby AMENDED. The opinion
contained the following clerical error on Page 4: Accordi ngly, it is not more probable than not that a
different outcome would have occurred if

             The sentence shou ld read: Accordingly, it is not more probable than not that a different
outcome would have occurred.

              In all other respects, the April 19, 2018 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimme r Jr. Ch ief Clerk, on




                               APR    2 3 2018
                                       Date